Citation Nr: 0209177	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-37 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is entitled to service connection for a 
psychiatric disorder, claimed as a nervous condition and 
variously diagnosed as atypical depression, bipolar disorder, 
and alcohol dependence.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  He also served on active duty for training 
from September 11, 1992, to October 26, 1992.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a April 1996 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico, which denied service connection for a psychiatric 
disorder.

The veteran requested a hearing in connection with his appeal 
which was scheduled for July 29, 1997, and of which the 
veteran was appropriately notified.  On July 29, 1997, the 
veteran requested that his personal hearing be canceled.  See 
38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2. The veteran first sought psychiatric treatment for his 
variously diagnosed psychiatric disorder over 6 years after 
his 1985 discharge from active duty and almost 5 months 
before his brief period of active duty for training.

3.  The evidence of record does not reflect treatment, 
diagnosis, or worsening of a psychiatric disorder of any type 
during the veteran's periods of active duty.
 
4.  The evidence of record does not reveal psychosis of any 
type to a compensable degree within one year of the veteran's 
1985 discharge from active duty.

5.  Competent medical evidence does not establish that the 
veteran's current variously diagnosed psychiatric disorder is 
related to active duty. 


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as atypical 
depression, bipolar disorder, and alcohol dependence, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.301, 3.303, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
He was specifically notified by letter in January 2002 of the 
evidence necessary to substantiate his claim.  He was also 
notified of laws and regulations pertinent to his service 
connection claim by means of his rating decision, Statement 
of the Case (SOC), and Supplemental SOC (SSOC).  The RO has 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  Specifically, his service medical records, VA 
treatment records, and medical records from private 
psychiatric treatment have been associated with his claims 
folder.  Additionally, the veteran was scheduled for a VA 
compensation examination; the VA examination was subsequently 
canceled due to the nature of the veteran's disability.  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.  Therefore, it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Entitlement to Service Connection

The veteran contends that he should be service connected for 
a psychiatric disorder, claimed as a "nervous condition".  
However, after a complete and thorough review of the 
evidence, the Board finds that the evidence does not support 
his contention, and, as such, his claim must fail.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Establishing service 
connection for a particular disability that has not been 
clearly shown in service requires the existence of a current 
disability and a nexus or link between that disability and a 
disease contracted or an injury sustained during service.  
38 C.F.R. § 3.303(d) (2001).

The term, active military, naval, or air service, includes 
active duty and a period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(22), (23), (24); 38 
C.F.R. § 3.6(a) (2001).  See generally Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Active duty for training 
includes full-time duty performed by members of the National 
Guard of any State.  See 38 C.F.R. § 3.6(c) (2001).

The determination of the merits of the veteran's claim must 
be made as to whether the evidence supports his claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
his claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's July 1982 Report of Medical Examination for 
Enlistment reflects that the veteran was clinically evaluated 
as psychiatrically normal while the July 1982 Report of 
Medical History reflects that the veteran indicated that he 
did not nor ever have depression, excessive worry, or nervous 
trouble of any sort.  His service records are void of any 
diagnosis or treatment for any psychiatric problem.  A 
Statement of Option form, dated by all parties in July 1985, 
reflects that while he understood he was not required to 
undergo a medical examination for separation from active 
duty, the veteran indicated he desired such an examination.  
The form also reflects that a medical officer reviewed the 
veteran's medical records and determined that a medical 
examination for separation was not required.  The evidence of 
record does not reflect that a medical examination for 
separation was conducted.

As the veteran's variously diagnosed psychiatric disorder is 
not shown in the service medical records from his first 
period of active duty, the question before the Board is 
whether the current manifestation of a psychiatric disorder 
is causally related to the veteran's service, such that 
service connection could be assigned.  See 38 C.F.R. 
§ 3.303(d) (2001).  For the reasons discussed below, that 
Board must find that while the veteran may a current 
disability, service connection cannot be granted.

The evidence of record reveals that the veteran first sought 
psychiatric treatment from a private psychiatrist, Luis A. 
Escabi, M.D.  A handwritten letter from Dr. Escabi, dated in 
May 1993, reflects that the veteran complained of severe 
depression and insomnia.  The May 1993 letter also reflects 
that the veteran was a medical student and had worked until 
1992.  The private psychiatrist also noted that the veteran 
was very depressed, with some mental retardation.

A June 1994 Psychiatric Medical Report indicates that Dr. 
Escabi first treated the veteran in May 1992.  The report 
specifically reflects that the onset of the veteran's 
psychiatric disorder began in 1992.  The June 1994 report 
reflects alcohol dependence and contains a diagnosis of 
bipolar disorder.  The evidence of record also contains 
medical records through 1996 from Dr. Escabi which reflect 
psychiatric treatment for bipolar disorder.

The evidence of record also includes VA medical treatment 
records.  An October 13, 1993, VA medical record reflects in 
the history portion that the veteran had discontinued school, 
had not worked since July 1992, was concerned about his 
children, and that he was abusing alcohol.

A November 1993 VA clinical record includes diagnoses of 
adjustment disorder-depression, and alcohol abuse.  A 
December 2, 1993, VA progress note reflects that the 
interview had to be terminated as the veteran was "very 
tearful".  The progress note also reflects that the veteran 
indicated he felt frustrated as he was unable to finish his 
medical career that he had started in the Dominican Republic 
and was having problems paying support for his three 
children.  A December 7, 1993, VA discharge note reflects 
that the veteran indicated he felt better and requested a 
discharge.  The discharge note also reflects that the veteran 
was to continue care at the alcohol dependence treatment 
program.  The VA Discharge Summary reflects in-patient care 
from November 29, 1993, to December 7, 1993, and includes 
diagnoses of atypical depression and continuous alcohol 
dependence and lists moderate financial problems as 
psychosocial problem affecting the previously indicated 
diagnoses.

A December 28, 1993, VA medical record contains diagnostic 
impressions of major depression and rule-out bipolar 
disorder, and contains a plan to admit the veteran to the 
psychiatric intensive care unit (PICU).  A December 29, 1993, 
VA PICU progress note lists the veteran's problems as 
recurrent major depression, continuous alcohol dependence, 
and to rule-out bipolar disorder.  The VA records reveal that 
on December 29, 1993, the veteran was transferred from the 
PICU to an open ward.  A January 3, 1994, VA Discharge 
Planning Note reflects that the veteran had diagnoses of 
major depression and continuous alcohol dependence.  A June 
3, 1994, VA medical record reveals that the veteran had been 
admitted due to alcohol use and depressive symptoms 
associated with his frustration of not being able to work.  
The Discharge Summary reflects in-patient care from December 
28, 1993, to January 27, 1994, and includes diagnoses of 
bipolar disorder and continuous alcohol dependence.

A VA Discharge Summary reflects in-patient care from February 
14, 1994, to March 15, 1994, and includes diagnoses of 
atypical depression and alcohol abuse not otherwise 
specified.

As indicated above, the veteran first sought psychiatric 
treatment in May 1992, over 6 years after his 1985 discharge 
from active duty and his psychiatric disorder has been 
variously diagnosed as atypical depression, bipolar disorder, 
and alcohol dependence.  Service connection may be granted 
for the existence of a current disability if there is a 
nexus, or link, between that disability and a disease 
contracted in or an injury sustained during service.  See 
38 C.F.R. § 3.303(d) (2001).  In the instant case, the 
veteran has submitted a psychiatric certificate from Dr. 
Escabi to establish a medical nexus between his active duty 
and his current variously diagnosed psychiatric disorder.  
The October 1999 psychiatric certificate reflects that the 
veteran had been diagnosed with bipolar disorder, and Dr. 
Escabi states, "It is more likely than not that this 
patient's emotional disorder began during his military 
service.  He had received psychiatric treatment at San Juan 
VA Center during the last part of his military experience."

First, the Board notes that Dr. Escabi's statement that the 
veteran received psychiatric treatment during the last year 
of the veteran's military experience is inconsistent with the 
evidence of record.  The evidence of record reveals that the 
veteran first sought VA psychiatric treatment in October 
1993, almost a full year after the veteran's discharge from 
active duty for training and almost eight years after his 
1985 discharge from duty.  Additionally, Dr. Escabi's 
factually inconsistent statement of VA treatment during 
military service is what Dr. Escabi appears to base his 
opinion that the veteran's psychiatric disorder more likely 
than not began during his military service.  As such, the 
Board concludes that Dr. Escabi's opinion statement, which 
attempts to link the veteran's currently variously diagnosed 
psychiatric disorder to military service, is not credible or 
material.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Concerning his treatment for substance abuse and associated 
treatment for continuous alcohol dependence, the Board finds 
that service connection cannot be granted.  Service 
connection cannot be granted for substance abuse pursuant to 
the provisions that prohibit service connection for willful 
misconduct, which includes the abuse of alcohol.  38 C.F.R. § 
3.301(b)(c) (2001).  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf.  FED. R. 
CIV. P. 12(b)(6) (failure to state a claim upon which relief 
can be granted).  The Board finds, for this diagnosis, that 
the law and not the evidence is indeed dispositive.  
Therefore, the Board must conclude, as a matter of law, that 
service connection cannot be granted for the veteran's 
diagnosed alcohol dependence.

Next, the Board must determine whether the veteran's active 
duty for training aggravated his variously diagnosed 
psychiatric disorder such that service connection may be 
warranted.  A pre-existing condition will be considered to 
have been aggravated by service when there is an increase in 
the disability during service, unless the increase in 
disability is due to the natural progress of the condition; 
there is a presumption of aggravation (which may be rebutted 
by clear and unmistakable evidence) if the disability 
increased in severity during service, but such does not apply 
when there was no such increase.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

As previously indicated, the veteran first sought psychiatric 
treatment in May 1992, over 6 years from his 1985 discharge 
from active duty and almost 5 months before his brief period 
of active duty for training.  The medical records from his 
brief period of active duty for training reveal that the 
veteran injured his left ankle while on physical training.  
No psychiatric treatment is revealed.  In fact, the October 
1992 Statement of Medical Examination and Duty Status 
indicates that the veteran was found mentally sound.  As 
there is no evidence that the veteran's variously diagnosed 
psychiatric disorder increased in severity during his active 
duty for training, the Board concludes that service 
connection is not warranted based on aggravation of a pre-
existing disability.  See 38 C.F.R. §§ 3.102, 3.306 (2001).

The Board notes that the veteran's medical records are also 
void of treatment or diagnosis of any psychiatric disorder 
that would trigger a presumptive period of service connection 
during the year following his qualifying period of service.  
See 38 U.S.C.A. §§ 1137, 1112; 38 C.F.R. §§ 3.307, 3.309(a) 
(certain chronic diseases, including psychoses, will be 
considered to have been incurred in service when manifested 
to a compensable degree within one year of separation from 
service); see, e.g., Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991) (holding that active duty for training did not 
entitle veteran to presumption of service connection as a 
matter of law).

In brief, the evidence does not show that the veteran's 
psychiatric disorder, variously diagnosed as atypical 
depression, bipolar disorder, and substance abuse, was 
incurred during active duty or aggravated by active duty.  
Neither does the evidence show that his manifestations of 
these disorders are causally related to his active duty.  
Additionally, as a matter of law service connection cannot be 
granted for the veteran's diagnosed substance abuse.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's service connection 
claim for a psychiatric disorder, variously diagnosed as 
atypical depression, bipolar disorder, and substance abuse.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as atypical depression, bipolar disorder, and 
alcohol dependence, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

